Citation Nr: 1541592	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to July 13, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1992 to August 1996.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was previously before the Board in December 2014, when entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease was denied prior to July 13, 2012 and a rating of 40 percent was granted for lumbar spine degenerative disc disease from July 13, 2012.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in July 2015, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease prior to July 13, 201, and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.

The July 2015 JMPR also found that upon remand, and without conceding error, the Board should address the Veteran's contentions that separate ratings are warranted for neurological manifestations for the entire rating period and entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) for the entire rating period.  However, the as the July 2015 JMPR specifically did not concede any error in the December 2014 Board decision which addressed such, the Board has not captioned these separate issues on the title page, but finds such should be properly addressed following the development specified for the remanded issue of entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to July 13, 2012 as described below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the July 2015 JMPR, the parties agreed that the June 2011 VA spine examination relied on by the Board when denying a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to July 13, 2012 was inadequate in light of Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995), which addressed functional loss based on pain on motion.  The parties noted that the June 2011 examiner not document the points at which pain began during Veteran's range of motion.  The parties requested a remand with specific instructions for a retrospective VA opinion be obtained for the period prior to July 13, 2012.  

Thus, the Board will remand the claim to seek a retrospective medical opinion as to the Veteran's disability level for his service-connected degenerative disc disease of the lumbar spine prior to July 13, 2012.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (wherein the Court determined that VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability decades prior); Vigil v. Peake, 22 Vet. App. 63, 67 (2008) (noting that the duty to assist may require a retrospective medical evaluation where there is no medical evidence for the relevant time period).  Such opinion should include consideration of whether there was loss of range of motion on repetitive use over time or during flare-ups that could be considered functional loss in addition to that shown by range of motion testing as performed at the June 2011 VA spine examination.

The Board acknowledges that it may not be possible for an examiner to provide an opinion as to the past state of the Veteran's disability with certainty.  However, in the retrospective opinion, the examiner must ensure that if he/she resorts to speculation, the reason for speculation is explained.  In the alternative, the examiner should request further information which the AOJ should provide to the extent possible so as to fully comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion, from the June 2011 VA spine examiner, or if that examiner is not available, to another suitable examiner to review the evidence of record prior July 13, 2012 and provide a retrospective opinion regarding the severity of the Veteran's degenerative disc disease of the lumbar spine prior to July 13, 2012.

This opinion should address at what point during range of motion the Veteran experienced any limitation of motion of the lumbar spine that was specifically attributable to pain.

The examiner is specifically asked to address whether any evidence at the time supports the conclusion that pain, excess fatigability, incoordination, and weakness, to include with repeated use or during flare-ups, likely caused any additional disability, and if so, provide an estimate of the degree of such additional limitation, for the period prior to July 13, 2012.

If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, or at what point during the range of motion the Veteran experienced any limitation of motion of the lumbar spine that was specifically attributable to pain at the time of the VA examination in June 2011, that fact must be so stated and an explanation should be provided as to why.

If the examiner determines further information from that time period is needed, the AOJ should undertake any additional development necessary to obtain an adequate opinion as sought in the July 2015 JMPR.

A rationale for all opinions expressed must be provided.

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




